Filed 4/20/22 In re L.T. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from
citing or relying on opinions not certified for publication or ordered
published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                   SECOND APPELLATE DISTRICT

                                 DIVISION SIX


In re L.T. et al., Persons Coming                      2d Juv. No. B314379
Under the Juvenile Court Law.                       (Super. Ct. No. 19JD-00187)
                                                     (San Luis Obispo County)

SAN LUIS OBISPO COUNTY
DEPARTMENT OF SOCIAL
SERVICES,

     Plaintiff and Respondent,

v.

JENNIFER T.,

     Defendant and Appellant.


      Jennifer T. (Mother) appeals an order of the juvenile court
declaring that her three minor children are adoptable and
terminating her parental rights. (Welf. & Inst. Code, § 366.26,




                                      1
subd. (c)(1).)1 We conclude that the court properly considered and
applied the holding of In re Caden C. (2021) 11 Cal.5th 614, 636
(Caden C.) and affirm.
            FACTUAL AND PROCEDURAL HISTORY
       Mother and G.T. (Father) are parents to three minor
children, L.T., E.T., and N.T. The children ranged between two
years old and seven years old at the time they were detained by
the San Luis Obispo County Department of Social Services (DSS).
E.T. was then three years old.
       On May 2, 2019, DSS received a referral that Father was
using methamphetamine and behaving strangely. DSS contacted
Mother and Father who denied using illegal drugs. Later that
day, Mother admitted that she and Father had been using
methamphetamine and marijuana. Father also admitted the
same. Mother informed the DSS social worker that she was
overwhelmed caring for seven-year-old L.T., a special needs child
who suffers from significant developmental delays. L.T. could not
state her name, her age, or follow simple instructions. The
family had been the subject of frequent DSS referrals over five
years.
       On May 15, 2019, the juvenile court detained the children
and gave discretion to DSS regarding visitation. DSS later
recommended that the court find a detriment to the parents’
visitation with L.T. The parents submitted to the DSS
recommendation.
       In the DSS jurisdiction and disposition report, the DSS
social worker noted that Mother had a long history of substance
abuse and appeared to suffer increasing mental health

      1 All statutory references are to the Welfare and
Institutions Code.



                                 2
symptoms. Father also had mental health symptoms and had
been hospitalized for mental health treatment. DSS
recommended family reunification services including mental
health treatment, substance abuse counseling, and parent
education. On June 20, 2019, the juvenile court held an
uncontested jurisdiction hearing, sustained the findings of the
jurisdiction petition, and ordered visitation with E.T. and N.T.
(§ 300, subd. (b)(1).) The court also required the parents to
participate in reunification services.
       DSS filed an interim report on September 16, 2019,
reflecting that E.T. and N.T. were placed together in a foster
home and L.T. was placed separately. Mother visited N.T. and
E.T. consistently. Although Father was not participating in his
reunification services plan, Mother was participating in
substance abuse and mental health treatment. The juvenile
court continued the six-month review hearing and granted
Mother additional reunification services. The court terminated
visitation with N.T., however, finding that the visits were
detrimental to her.
       DSS filed a status review report on November 26, 2019,
stating that Mother was participating minimally in her
reunification services plan. Mother also admitted to continuing
contact with Father. DSS stated that Mother’s visits were
concerning because she seemed irritated and less engaged in
disciplining E.T. Mother’s responses (smiling or laughing) to
E.T.’s tantrums were inappropriate.
       On January 31, 2020, the juvenile court held a six-month
review hearing. Mother and the DSS social worker testified.
Mother stated that the supervising visitation aide precluded her
from acting as a parent. The DSS social worker testified that the




                                3
children’s behavior deteriorated after visits with Mother. The
juvenile court extended reunification services an additional three
months.
       DSS filed an interim review report on April 6, 2020. The
report noted that Mother’s engagement in reunification services
had increased. Following visits with Mother, however, E.T.’s
behavior became infantile. The report also noted that E.T. and
N.T. had bonded with their foster mother. The parents
submitted on the review report and the juvenile court set a 12-
month hearing.
       On September 22, 2020, and February 8, 2021, the juvenile
court held a contested 12-month review hearing. Mother and the
DSS social worker, among other witnesses, testified. At the
conclusion of the hearing, the court determined that reasonable
services had been provided to Mother and that there was no
substantial probability that the children could be returned to her
within six months. The court commended Mother for her
progress in services but that progress was insufficient to return
her children. The court terminated reunification services and set
the matter for a permanent plan hearing.
          Section 388 Petition and Section 366.26 Hearing
       On May 13, 2021, Mother filed a section 388 modification
petition requesting the return of the three children and an
additional six months of reunification services. Mother supported
her petition with evidence that she had successfully completed
substance abuse and mental health treatment services. The
juvenile court set a hearing date for the modification petition on
the date of the section 366.26 hearing.
       On June 1, 2021, DSS filed a section 366.26 report noting
that E.T. and N.T. had been in foster care for two years. Mother




                                4
continued to visit E.T. following termination of reunification
services; E.T. was excited to visit with Mother but transitioned
easily at the end of the visit. E.T. also referred to her foster
mother as her mother. DSS was seeking a highly structured
adoptive placement for E.T. and N.T.2
       At the combined sections 388 and 366.26 hearing, Mother
testified regarding her employment, progress in reunification
services, and her willingness to continue participation to become
a better parent. Mother recognized that her children had
experienced trauma and had special needs, such as autism and
reactive attachment disorder. A social worker testified that
Mother was unsure in responding to E.T. during visits and the
techniques she had learned were not always successful with E.T.
At times, E.T. became stressed before and after visits with
Mother and her behavior would regress.
       At the conclusion of the section 366.26 hearing, Mother’s
counsel briefly argued that the juvenile court should apply the
beneficial parental relationship exception to adoption, but
asserted no factual basis to support her argument (“She has been
visiting with [E.T.] consistently . . . . So she has a bond that will
be broken . . . .”). The juvenile court judge rejected application of
the exception and ruled: “With respect to [section] 366.26, I find
by clear and convincing evidence that these minors are adoptable
within a reasonable time period[;] therefore I’ll terminate
parental rights. I’ll specifically find there are no exceptions for
the termination of parental rights under [section] 366.26(c).” The
court also denied Mother’s section 388 petition, stating that it
was unlikely that Mother would acquire satisfactory parental

      L.T. was placed with her paternal grandmother who was
      2

committed to adopting her.



                                  5
skills if further services were provided. The court noted that a
“[t]remendous amount of services and support for all members of
the family have been provided since the initial detention . . . 27
months ago.”
       Mother appeals and contends that the juvenile court erred
by not applying the beneficial parental relationship exception to
the adoption of E.T. (§ 366.26, subd. (c)(1)(B)(i).) She asserts
that the court did not state reasons for not applying the
exception.
       Mother does not challenge the juvenile court’s orders
regarding L.T. and N.T., pointing out that those children have
special needs and the court had restricted parental contact with
them.
       Father is not a party to this appeal.
                            DISCUSSION
       Mother asserts that the juvenile court did not disclose its
reasons for denying the beneficial parental relationship
exception. She contends the court may have relied upon
improper legal considerations, citing Caden C., supra, 11 Cal.5th
614, 629.
       Section 366.26, subdivision (c)(1)(B) requires the juvenile
court to terminate parental rights if it finds by clear and
convincing evidence that a child is likely to be adopted, unless the
court finds a compelling reason for determining that termination
would be detrimental to the child due to an enumerated statutory
exception. (Caden C., supra, 11 Cal.5th 614, 629.) The beneficial
parental relationship exception of section 366.26, subdivision
(c)(1)(B)(i) requires a showing by a preponderance of the evidence
that the parent has regularly visited the child, that the child
would benefit from continuing the relationship, and that




                                 6
terminating the relationship would be detrimental to the child.
“[T]he exception applies in situations where a child cannot be in a
parent’s custody but where severing the child’s relationship with
the parent, even when balanced against the benefits of a new
adoptive home, would be harmful for the child.” (Caden C., at
p. 630.)
       Application of the beneficial parental relationship exception
rests upon a variety of factual determinations and is properly
reviewed for substantial evidence. (Caden C., supra, 11 Cal.5th
614, 630.) The “ultimate decision” that termination would be
harmful, however, is reviewed for an abuse of discretion. (Ibid.)
The parent bears the burden of establishing three elements of the
exception: 1) regular visitation and contact; 2) a relationship, the
continuation of which would benefit the child; and 3) termination
of parental rights would be detrimental to the child. (Id. at pp.
631, 636-637.) Ultimately, the juvenile court must decide
“whether the harm from severing the child’s relationship with the
parent outweighs the benefit to the child of placement in a new
adoptive home.” (Id. at p. 632.) What the court must determine,
therefore, “is how the child would be affected by losing the
parental relationship – in effect, what life would be like for the
child in an adoptive home without the parent in the child’s life.”
(Id. at p. 633.)
       Mother did not meet her evidentiary burden to establish
that her relationship with E.T. was sufficiently compelling to
outweigh the legal preference for adoption. At the section 366.26
hearing, Mother offered no factual basis to assert the beneficial
parental relationship exception pursuant to Caden C. or pre-




                                 7
Caden C. decisions.3 Mother’s visits with E.T. reflected that
Mother struggled at times to emotionally relate to E.T. E.T.
referred to her foster mother as “Mom,” and sometimes ignored
Mother during visits. E.T. also demonstrated regression after
visits with Mother and separated easily. At the time of the
section 366.26 hearing, five-and-one-half-year-old E.T. had been
in foster care approximately 27 months, a significant portion of
her young life. The “ ‘exceptional circumstances’ ” that would
allow the juvenile court to circumvent adoption were not present
here. (Caden C., supra, 11 Cal.5th 614, 631.) The court did not
abuse its discretion by denying application of the exception.
       The juvenile court also did not rely upon inappropriate
factors in declining to apply the beneficial parental relationship
exception. The court commended Mother on her progress with
drug treatment, mental health treatment, and full-time
employment. But this was not enough. The court rejected
Mother’s contention that the court compared her parental skills
to those of the foster home or a future adoptive home. The
decisions upon which Mother relies are therefore distinguishable.
(In re B.D. (2021) 66 Cal.App.5th 1218, 1226 [parent’s failure to
complete reunification services plan does not preclude application
of beneficial parental relationship exception]; In re D.M. (2021)
71 Cal.App.5th 261, 270-271 [juvenile court improperly focused
on factors other than emotional attachment between parent and
child].)




      3Our Supreme Court filed Caden C., supra, 11 Cal.5th 614,
approximately five weeks prior to the section 366.26 hearing
here.



                                8
     The parental termination order is affirmed.
     NOT TO BE PUBLISHED.




                                   GILBERT, P.J.
We concur:




             YEGAN, J.




             PERREN, J.




                               9
         Charles S. Crandall, Roger T. Picquet*, Judges

           Superior Court County of San Luis Obispo

                 ______________________________



      Aida Aslanian, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rita L. Neal, County Counsel, Jenna Morton, Chief Deputy,
for Plaintiff and Respondent.




     *(Retired  Judge of the San Luis Obispo Sup. Ct. assigned by
the Chief Justice pursuant to art. VI, § 6 of the Cal. Const.)



                               10